     2:20-cv-02876-RMG          Date Filed 09/10/21       Entry Number 64       Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Joyce Carson; Samuel Carson, Sr.,                )         C/A No. 2:20-2876-RMG-PJG
                                                 )
                              Plaintiffs,        )
                                                 )           ORDER AND
       v.                                        )   REPORT AND RECOMMENDATION
                                                 )
Festiva Development Group, Inc.,                 )
                                                 )
                              Defendant.         )
                                                 )

       Plaintiffs Joyce Carson and Samuel Carson, Sr., proceeding without counsel, filed this

action seeking enforcement of an arbitration award. This matter is before the court pursuant to 28

U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.) for a Report and Recommendation on

Defendant Festiva Development Group, Inc.’s (“Festiva”) 1 motion to dismiss. (ECF No. 55.)

Pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), the court advised the plaintiffs of

the summary judgment and dismissal procedures and the possible consequences if they failed to

respond adequately to Festiva’s motion. (ECF No. 57.) The plaintiffs filed a response in

opposition. (ECF No. 62). Having reviewed the record presented and the applicable law, the court

finds Festiva’s motion to dismiss should be granted. 2

                                        BACKGROUND

       The following allegations are taken as true for purposes of resolving Festiva’s motion to

dismiss. The plaintiffs received an arbitration award against the Festiva Development Group, Inc.




       1
         The Clerk of Court is directed to correct the spelling of the defendant’s name on the
docket, as reflected in the above caption.
       2
         If the court’s recommendation is adopted, the plaintiffs’ motion to add evidence should
be terminated as moot.
                                            Page 1 of 7
      2:20-cv-02876-RMG          Date Filed 09/10/21       Entry Number 64        Page 2 of 7




for $1,525 on April 15, 2020. The plaintiffs are residents of Dorchester County, South Carolina,

whereas Festiva is a corporation based out of Orlando County, Florida. The arbitration occurred

in Hilton Head, South Carolina. The plaintiffs seek to register the arbitration award here and

enforce the judgment against Festiva.

                                           DISCUSSION

A.     Rule 12(b)(1) Standard

       Dismissal under Federal Rule of Civil Procedure 12(b)(1) examines whether the complaint

fails to state facts upon which jurisdiction can be founded. It is the plaintiff’s burden to prove

jurisdiction, and the court is to “regard the pleadings’ allegations as mere evidence on the issue,

and may consider evidence outside the pleadings without converting the proceeding to one for

summary judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d

765, 768 (4th Cir. 1991).

       To resolve a jurisdictional challenge under Rule 12(b)(1), the court may consider

undisputed facts and any jurisdictional facts that it determines. The court may dismiss a case for

lack of subject matter jurisdiction on any of the following bases: “(1) the complaint alone; (2) the

complaint supplemented by undisputed facts evidenced in the record; or (3) the complaint

supplemented by undisputed facts plus the court’s resolution of disputed facts.” Johnson v. United

States, 534 F.3d 958, 962 (8th Cir. 2008) (quoting Williamson v. Tucker, 645 F.2d 404, 413 (5th

Cir. 1981)).

       Further, while the federal court is charged with liberally construing a complaint filed by a

pro se litigant to allow the development of a potentially meritorious case, see, e.g., Erickson, 551

U.S. 89, the requirement of liberal construction does not mean that the court can ignore a clear

failure in the pleadings to allege facts which set forth a federal claim, nor can the court assume the



                                             Page 2 of 7
      2:20-cv-02876-RMG          Date Filed 09/10/21       Entry Number 64       Page 3 of 7




existence of a genuine issue of material fact where none exists. Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990).

B.     Festiva’s Motion to Dismiss

       Festiva argues the court lacks subject matter jurisdiction over this case because Plaintiff

fails to plausibly allege the existence of a federal question or allege that this action meets the

amount in controversy requirement to show diversity jurisdiction. The court agrees.

       Federal courts are courts of limited jurisdiction, “constrained to exercise only the authority

conferred by Article III of the Constitution and affirmatively granted by federal statute.” In re

Bulldog Trucking, Inc., 147 F.3d 347, 352 (4th Cir. 1998). Although the absence of subject matter

jurisdiction may be raised at any time during the case, determining jurisdiction at the outset of the

litigation is the most efficient procedure. Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999);

see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”).

       There is no presumption that a federal court has jurisdiction over a case, Pinkley, Inc. v.

City of Frederick, 191 F.3d 394, 399 (4th Cir. 1999), and a plaintiff must allege facts essential to

show jurisdiction in his pleadings. McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 189

(1936); see also Dracos v. Hellenic Lines, Ltd., 762 F.2d 348, 350 (4th Cir. 1985) (“[P]laintiffs

must affirmatively plead the jurisdiction of the federal court.”). To this end, Federal Rule of Civil

Procedure 8(a)(1) requires that the complaint provide “a short and plain statement of the grounds

for the court’s jurisdiction[.]” The two most commonly recognized and utilized bases for federal

court jurisdiction are (1) “federal question” under 28 U.S.C. § 1331, and (2) “diversity of

citizenship” pursuant to 28 U.S.C. § 1332.




                                             Page 3 of 7
      2:20-cv-02876-RMG          Date Filed 09/10/21         Entry Number 64      Page 4 of 7




       First, federal question jurisdiction requires plaintiffs to show that the case is one “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. The plaintiffs’

allegations do not assert that Festiva has violated a federal statute or constitutional provision, nor

is any source of federal question jurisdiction otherwise evident from the face of the pleading. To

the extent the plaintiffs rely on the Federal Arbitration Act, that statute does not provide federal

question jurisdiction over an action seeking to enforce an arbitration award. See Southland Corp.

v. Keating, 465 U.S. 1, 16 n.9 (1984) (“While the Federal Arbitration Act creates federal

substantive law requiring the parties to honor arbitration agreements, it does not create any

independent federal-question jurisdiction under 28 U.S.C. § 1331 or otherwise.”). Therefore,

federal question jurisdiction does not exist in this case.

       Second, the diversity statute, 28 U.S.C. § 1332(a), requires complete diversity of parties

and an amount in controversy in excess of $75,000. Complete diversity of parties in a case means

that no party on one side may be a citizen of the same state as any party on the other side. See

Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 372-74 nn. 13-16 (1978). 3

       Here, the parties are apparently diverse, but the amount in controversy on the face of the

Complaint fails to meet the jurisdictional threshold of more than $75,000. There is a circuit split

on how to determine the amount in controversy in actions to enforce arbitration awards. See

generally Smith v. Tele-Town Hall, LLC, 798 F. Supp. 2d 748, 752 (E.D. Va. 2011) (collecting

cases and describing the different approaches). The United States Court of Appeals for the Fourth

Circuit has noted this split but expressly decided not to “opine on this interesting question.” Choice




       3
         As to corporate parties, “a corporation shall be deemed to be a citizen of every State and
foreign state by which it has been incorporated and of the State or foreign state where it has its
principal place of business.” 28 U.S.C. § 1332(c)(1); see also Hoschar v. Appalachian Power Co.,
739 F.3d 163, 170 (4th Cir. 2014).
                                             Page 4 of 7
      2:20-cv-02876-RMG          Date Filed 09/10/21       Entry Number 64         Page 5 of 7




Hotels Int’l, Inc. v. Shiv Hosp., L.L.C., 491 F.3d 171, 175-76 (4th Cir. 2007). As noted by Judge

Ellis of the United States District Court for the Eastern District of Virginia:

       [C]ourts have taken three approaches to determining the amount in controversy in
       an application to confirm, modify, or vacate an arbitration award. Under the
       “award” approach, courts determine the amount in controversy by reference to the
       amount of the award regardless of how much was originally demanded in the
       arbitration proceeding. By contrast, under the “demand” approach, courts equate
       the amount in controversy with the amount sought in the original complaint or
       arbitration demand, regardless of the amount ultimately awarded. The final
       approach, known as the “remand” or “mixed” approach, takes a middle ground,
       namely that the amount in controversy in a suit challenging an arbitration award
       includes the matter at stake in the arbitration, provided the plaintiff is seeking to
       reopen the arbitration.

Smith, 798 F. Supp. 2d at 752-53 (internal citations and quotation marks omitted).

       Under any of these approaches, the plaintiffs’ Complaint fails to provide allegations that

plausibly show that this matter meets the amount in controversy requirement of 28 U.S.C. § 1332.

The plaintiffs indicate they were awarded $1,525 in arbitration against Festiva and they seek to

enforce the award, rather than reopen arbitration. Accordingly, under the award or mixed

approach, the amount in controversy in this matter is definitely less than the jurisdictional threshold

of 28 U.S.C. § 1332. And, while the plaintiffs indicate that they seek jurisdiction of the court

under the demand approach, claiming that “Demand is for [$]76,00.00,” (ECF No. 11 at 1), the

plaintiffs fail to allege that their demand in the arbitration proceeding was for an amount

exceeding $75,000. See Karsner v. Lothian, 532 F.3d 876, 882 (D.C. Cir. 2008) (stating that the

demand approach is based off of “the amount sought in the underlying arbitration”). Even after

the plaintiffs were challenged on this point in Festiva’s motion, the plaintiffs have not clarified

that they can show that they requested $76,000 in their original demand for arbitration, rather, they

merely reiterate that they are “requesting the demand approach in the amount of $76,000.00.”

(Pls.’ Resp. Opp’n , ECF No. 62 at 2.) Therefore, under the demand approach, the plaintiffs fail



                                             Page 5 of 7
      2:20-cv-02876-RMG           Date Filed 09/10/21       Entry Number 64        Page 6 of 7




to plausibly allege that this matter meets the amount in controversy requirement of 28 U.S.C.

§ 1332.

                                      RECOMMENDATION

          Based on the foregoing, the court recommends that this action be dismissed without

prejudice for lack of subject matter jurisdiction. 3



                                                __________________________________________
September 9, 2021                               Paige J. Gossett
Columbia, South Carolina                        UNITED STATES MAGISTRATE JUDGE

              The parties’ attention is directed to the important notice on the next page.




          3
          In its motion, Festiva alternatively sought dismissal of a purported amended complaint
filed by the plaintiffs, but the plaintiffs did not file an amended complaint. Pursuant to 28 U.S.C.
§ 1915 and the court’s screening procedures for pro se cases, the court provided the plaintiffs the
opportunity to amend their pleading to correct deficiencies in the original complaint identified by
the court in an order dated September 24, 2020. (ECF No. 8.) The plaintiffs did not amend their
pleading, but in light of the plaintiff’s answers to the court’s interrogatories pursuant to Local Rule
26.01 (ECF No. 22), the court authorized service of process despite the court’s September 24 order.
Because the plaintiffs did not file an amended complaint, and in light of the court’s
recommendation, the court need not address Festiva’s alternative ground for dismissal pursuant to
Federal Rule of Civil Procedure 12(b)(6).
                                              Page 6 of 7
      2:20-cv-02876-RMG          Date Filed 09/10/21      Entry Number 64        Page 7 of 7




             Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but
instead must ‘only satisfy itself that there is no clear error on the face of the record in order to
accept the recommendation.’ ” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir.
2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                     Robin L. Blume, Clerk
                                   United States District Court
                                      901 Richland Street
                                 Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 7 of 7
